   Case 3:20-mj-05025-LHG Document 1 Filed 07/28/20 Page 1 of 10 PageID: 1




                UNITED STATES DISTRICT COURT
                    DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA               :    Hon. Lois H. Goodman
                                       :
           v.                          :    Mag. No. 20-5025
                                       :
LINDA MIKA,                            :    CRIMINAL COMPLAINT
KENNETH MIKA, and                      :
PAUL MIKA                              :


       I, Peter DeRado, being duly sworn, state the following is true and correct
to the best of my knowledge and belief:

                              SEE ATTACHMENT A

      I further state that I am a Special Agent of the United States Department
of Defense, Office of the Inspector General, Defense Criminal Investigative
Service, and that this complaint is based on the following facts:

                              SEE ATTACHMENT B

continued on the attached pages and made a part hereof.


                                               s/Peter DeRado
                                     __________________________________
                                     Peter DeRado Special Agent
                                     U.S. Department of Defense
                                     Office of Inspector General
                                     Defense Criminal Investigative Service

Sworn to and subscribed
by telephone in my presence


July 28, 2020 at
Trenton, New Jersey

_______________________________
HONORABLE LOIS H. GOODMAN
UNITED STATES MAGISTRATE JUDGE
   Case 3:20-mj-05025-LHG Document 1 Filed 07/28/20 Page 2 of 10 PageID: 2



                               ATTACHMENT A

                                COUNT ONE
                     (Conspiracy to Commit Wire Fraud)

     From at least as early as in or around March 2017 through in or around
February 2020, in the District of New Jersey, and elsewhere, the defendants,

                                LINDA MIKA,
                             KENNETH MIKA, and
                                PAUL MIKA,

did knowingly and intentionally conspire and agree with each other and others
to devise a scheme and artifice to defraud the United States, and others, and to
obtain money and property by means of materially false and fraudulent
pretenses, representations, and promises, and, for the purpose of executing
such scheme and artifice to defraud, did transmit and cause to be transmitted
by means of wire communications in interstate and foreign commerce, certain
signs, signals, and sounds, including but not limited to, the wire transactions
set forth below and as further described in Attachment B:

Approximate
                       Description of Interstate Wire Transmission
Dates

March 24, 2017         Bid for the award of a Department of Defense (“DoD”)
                       contract submitted through the DoD Defense Logistics
                       Agency Internet Bid Board System (“DIBBS”) from a
                       server in New Jersey to the DIBBS server in Columbus,
                       Ohio.

October 17, 2018       Bid for the award of a DoD contract submitted through
                       DIBBS from a server in New Jersey to the DIBBS server
                       in Columbus, Ohio.

January 8, 2019        Bid for the award of a DoD contract submitted through
                       DIBBS from a server in New Jersey to the DIBBS server
                       in Columbus, Ohio.


Contrary to Title 18, United States Code, Section 1343, in violation of Title 18,
United States Code, Section 1349.




                                       2
   Case 3:20-mj-05025-LHG Document 1 Filed 07/28/20 Page 3 of 10 PageID: 3



                               ATTACHMENT B

       I, Peter DeRado, am a Special Agent of the Department of Defense, Office
of Inspector General (“OIG”), Defense Criminal Investigative Service (“DCIS”). I
have knowledge about the facts set forth below from my involvement in the
investigation, my review of reports, documents, pictures, witness interviews,
and discussions with other law enforcement officials. Because this affidavit is
submitted for the limited purpose of establishing probable cause, I have not set
forth each and every fact that I know concerning this investigation. All
statements described herein are relayed in substance and in part. In addition,
where I assert that an event took place on a particular date, I am asserting that
it took place on or about the date alleged.

                  RELEVANT INDIVIDUALS AND ENTITIES

      1.    At all times relevant to this Complaint:

            a.     DoD was the United States government agency charged with
providing the military forces needed to deter war and to protect the security of
the United States.

           b.     The Defense Logistics Agency (“DLA”) was a combat logistic
support arm of the DoD, which managed the global supply chain for the United
States Armed Forces, through, among other responsibilities, acquiring
weapons, fuel, repair parts, and other materials.

            c.   Monmouth Marine Engines, Inc. (“Monmouth Marine”) was a
maritime equipment and servicing facility located in Monmouth County, New
Jersey, which, among other services, entered into contracts with DLA to supply
DoD contracting entities with replacement parts for Naval vessels.

            d.     Defendant Linda Mika (“LINDA MIKA”) was employed by
Monmouth Marine, and was responsible for, among other things, reviewing and
submitting bids on DIBBS for the award of DLA contracts. Upon the award of
DLA contracts to Monmouth Marine, defendant LINDA MIKA oversaw and
participated in the sourcing of products to fulfill those contracts.

            e.       Defendant Kenneth Mika (“KENNETH MIKA”), defendant
LINDA MIKA’s son, was employed by Monmouth Marine, and was responsible
for, among other things, reviewing and submitting bids on DIBBS for the award
of DLA contracts. Upon the award of DLA contracts to Monmouth Marine,
defendant KENNETH MIKA oversaw and participated in the sourcing of
products to fulfill those contracts.




                                       3
   Case 3:20-mj-05025-LHG Document 1 Filed 07/28/20 Page 4 of 10 PageID: 4



           f.     Defendant Paul Mika (“PAUL MIKA”), defendant LINDA
MIKA’s husband and defendant KENNETH MIKA’s father, was the founding
owner of Monmouth Marine, and was responsible for overseeing Monmouth
Marine’s business activities, including its servicing of DLA contracts.

           g.     “Indiana Company” was a corporation headquartered in
Columbus, Indiana, that manufactured and designed diesel and gas-powered
engines and their components.

            h.    “Georgia Company” was a corporation headquartered in
Suwanee, Georgia, that manufactured and distributed service parts to the
heavy-duty truck industry.

            i.    “Ohio Company” was a corporation headquartered in
Cleveland, Ohio, that manufactured aftermarket replacement parts for name-
brand engine applications.

                      OVERVIEW OF THE CONSPIRACY

       2.    Beginning at least in or around March 2017 and continuing
through in or around February 2020, defendants LINDA MIKA, KENNETH
MIKA, and PAUL MIKA (collectively, the “DEFENDANTS”), did knowingly and
intentionally conspire and agree with each other and others to defraud DLA
and DoD by engaging in a pattern of unlawful product substitution. As set
forth in greater detail below, the defendants submitted electronic bids, also
known as “quotations” or “quotes,” for the award of DLA contracts, falsely
representing in the bids that Monmouth Marine would provide, as required by
the contracts, specific and unique replacement parts manufactured by specific
entities.

      3.     However, once awarded the contracts by DLA, the DEFENDANTS
knowingly and intentionally sourced unauthorized and cheaper replacement
parts without notifying DLA of their plan to substitute the alternative parts for
the required replacement parts. By furtively substituting cheaper replacement
parts for the contractually-required parts, the DEFENDANTS (i) increased
Monmouth Marine’s profit margin; (ii) unfairly suppressed fair competition for
the award of DLA contracts; and (iii) deceived the downstream purchasers of
the replacement parts, who believed they were receiving the parts identified in
the DLA contracts.

       4.    Further, the DEFENDANTS routinely delivered the substitute
replacement parts to DLA in packaging that disguised the parts’ identity in an
effort to deceive the unwitting government purchasers. By engaging in this
conspiracy to deliver cheaper, substitute replacement parts without the
purchasers’ notice, the DEFENDANTS unjustly enriched themselves, while
exposing DLA’s military customers to harm.

                                        4
   Case 3:20-mj-05025-LHG Document 1 Filed 07/28/20 Page 5 of 10 PageID: 5




                MANNER AND MEANS OF THE CONSPIRACY

      5.     The manner and means by which the DEFENDANTS and their co-
conspirators sought to accomplish the conspiracy included, among other
things, the following:

             a.    DIBBS was a web-based application that allows users to
search and view Requests for Quotations (“RFQs”) and other procurement
information related to DLA. An RFQ, also referred to as a “solicitation,”
specifies various criteria to potential defense contractors, including but not
limited to the exact part sought for purchase, the quantity of parts needed, and
the required delivery date for the parts. DIBBS provided the capability for
contractors to search for, view, and submit secure bids in response to RFQs for
items DLA is seeking to procure for its military customers. The DIBBS server
was located in Columbus, Ohio.

             b.    Contractors like Monmouth Marine seeking to do business
with the DoD electronically, including those that wished to provide replacement
parts sourced from others, were required to submit a request for a Commercial
and Government Entity (“CAGE”) code, which is a five-character unique
identifier assigned to entities doing business with the federal government.
Using the CAGE code, prospective contractors could access DIBBS
electronically and submit a bid responsive to a given RFQ. DLA evaluated
these bids and awarded contracts often based predominately upon the price
quoted on DIBBS. From locations in New Jersey, the DEFENDANTS utilized
DIBBS to submit secure quotations for the awarding of DLA contracts. The
RFQs on which the DEFENDANTS bid, as well as the purchase orders which
resulted from contracts awarded to Monmouth Marine as a result of those bids,
specified the exact part, quantity, and delivery date required under the
contract.

            c.    Once the DEFENDANTS submitted bids on DIBBS, DLA
analyzed the competing bids and made an award to the winning contracting
entity. In awarding the contract, DLA relied on the representations made by
the DEFENDANTS and their competitors in each party’s bid.

               d.    On numerous contracts, the DEFENDANTS submitted bids
on DIBBS under defendant KENNETH MIKA’s CAGE Code User ID: 48CG901.
In that portion of the RFQ captioned: “Product Offered Representations,” the
DEFENDANTS provided a CAGE Code for an “Exact Product.” By submitting
the bid in this manner, the DEFENDANTS represented that Monmouth Marine
would be furnishing DLA with a particular and uniquely identifiable product,
from a specific manufacturer, and would not be substituting any other product
to fulfill the contract.


                                       5
   Case 3:20-mj-05025-LHG Document 1 Filed 07/28/20 Page 6 of 10 PageID: 6



           e.     In connection with Monmouth Marine’s efforts to secure an
Exact Product contract, defendant LINDA MIKA frequently sought out and
corresponded with manufacturers in an effort to obtain non-conforming
replacement parts that were significantly cheaper than the “Exact Product” that
Monmouth Marine agreed to provide, and represented to DLA that it would
provide under the contract.

             f.     As part of their internal accounting and business records,
the DEFENDANTS maintained “Control Tickets,” which were documents
designed to track the order and receipt of parts intended to fulfill DLA
contracts. The first line of a Control Ticket regarding Monmouth Marine’s DLA
contracts ordinarily identified the part number, manufacturer, and unit price
of the Exact Product. In cases where the DEFENDANTS substituted non-
conforming replacement parts for the Exact Product, those unauthorized
replacement parts, similarly identified by part number, manufacturer and unit
price, were typically listed on the Control Ticket under the Exact Product. The
defendants would list both approved and unapproved parts on the same
Control Ticket, thereby reflecting not only price differences, but also the per-
contract profit realized by the product substitution scheme.

            g.    In order to pass off the non-conforming replacement parts as
the “Exact Product” required under the contract, the DEFENDANTS disguised,
and directed others to disguise, the identity of the substituted products by
shipping them in packaging in a way that masked their origin. DLA’s
customers, who were unaware that Monmouth Marine was not providing the
Exact Product as listed on the RFQ and in the purchase orders, ultimately were
deceived by the product substitution scheme.

            CONDUCT IN FURTHERANCE OF THE CONSPIRACY

     6.   In furtherance of the conspiracy, the DEFENDANTS, and others
known and unknown, committed the following acts, among others:

      A. Contract # SPE7MC-17-V-6096

     7.     On or about March 22, 2017, DLA issued RFQ # SPE7MC-17-T-
E509 for 50,000 non-metallic hoses, identified by National Stock Number
(“NSN”) 4720-01-642-5128, manufactured by Indiana Company, and listed
under part number A034W175.

      8.    On or about March 24, 2017, defendant KENNETH MIKA, on
behalf of Monmouth Marine, submitted a quotation to provide the approved
Indiana Company hoses at a unit price of $2.75, and a total contract price of
$137,500.



                                       6
    Case 3:20-mj-05025-LHG Document 1 Filed 07/28/20 Page 7 of 10 PageID: 7



       9.   On or about April 3, 2017, DLA awarded Contract # SPE7MC-17-
V-6096 to Monmouth Marine for 50,000 non-metallic hoses at a total contract
price of $137,500. Several contractors with higher bids were not awarded the
contract.

      10. Monmouth Marine’s DIBBS “Submitted Quote Summary”
acknowledged the following: “You have stated that the part number offered for
NSN/Part # 4720016425128 is an ‘exact product’. Exact product means
CAGE XXX 1 P/N A034W175: manufactured by, under the direction of, or
under agreement with CAGE XXX. Any product not meeting these criteria is
considered an alternate product even though it may be manufactured in
accordance with the drawings and/or specifications of CAGE XXX. . . . Any
indication that you have misrepresented the product offered shall result in the
Government considering rescission of any resultant contract and all other
sanctions, contract penalties, and remedies established under any other law or
regulation.”

      11. Following the award of the DLA contract to Monmouth Marine, the
DEFENDANTS knowingly and intentionally ordered spools of hose from a non-
conforming supplier, instead of purchasing the Indiana Company hose as
represented on Monmouth Marine’s bid for the contract.

      12. To track information on vendors from whom the DEFENDANTS
sought to purchase non-conforming products, the DEFENDANTS made entries
in a Google Calendar application referencing two manufacturers of hose that
did not conform to the Exact Product specifications in the contract. On July
20, 2017, defendant LINDA MIKA made a Google Calendar entry indicating that
one of these two non-conforming vendors was preparing to provide Monmouth
Marine with 18,000 units of hose.

      13. The DEFENDANTS purchased spools of non-conforming hose from
this unapproved vendor. In an effort to pass off the non-conforming hose as
the Exact Product required under the contract, defendant KENNETH MIKA
asked several Monmouth Marine employees to cut the spools into multiple
seven-inch lengths of hose, as required under the contract. The cutting of the
spool resulted in the creation of thousands of separate hoses of uneven length.

      14. The DEFENDANTS then delivered to DLA the 50,000 non-
conforming hoses, packaging them in shipping parcels that bore a bogus label
masking the non-conforming origin of the hose.


1In order to anonymize the manufacturers of the products at issue, CAGE
numbers have been omitted and replaced by “XXX.”


                                       7
   Case 3:20-mj-05025-LHG Document 1 Filed 07/28/20 Page 8 of 10 PageID: 8




      B. Contract # SPE5EM-19-V-1073

      15. On or about October 15, 2018, DLA issued RFQ # SPE5EM-19-T-
0538 for 89 gasket sets, identified by NSN: 5330-01-344-0567, manufactured
by Indiana Company, and listed under part number 3800558.

       16. On or about October 17, 2018, defendant KENNETH MIKA, on
behalf of Monmouth Marine, submitted a quotation to provide the approved
Indiana Company gasket sets at a unit price of $257.20, and a total contract
price of $22,890.80.

       17. On or about November 21, 2018, DLA awarded Contract #
SPE5EM-19-V-1073 to Monmouth Marine for 89 Indiana Company gasket sets
at a total price of $22,860.54. Several contractors with higher bids were not
awarded the contract.

      18. Monmouth Marine’s DIBBS Submitted Quote Summary
acknowledged the following: “You have stated that the part number offered for
NSN/Part # 5330013440567 is an ‘exact product’. Exact product means
CAGE XXX P/N 3800558: manufactured by, under the direction of, or
under agreement with CAGE XXX. Any product not meeting these criteria is
considered an alternate product even though it may be manufactured in
accordance with the drawings and/or specifications of CAGE XXX . . . . Any
indication that you have misrepresented the product offered shall result in the
Government considering rescission of any resultant contract and all other
sanctions, contract penalties, and remedies established under any other law or
regulation.”

       19. Thereafter, the DEFENDANTS generated a Control Ticket listing 89
Indiana Company gasket sets at a unit price of $256.86 on the top line, for a
total price of $22,860.54. Underneath this line item, the Control Ticket
reflected several non-conforming parts, including Georgia Company part
number 131408, listed under purchase order number 12658 at a unit price of
$75.

       20. Additionally, Monmouth Marine’s Google Calendar application
reflected several entries listing non-conforming substitute parts obtainable at a
discount to the unit price for the Indiana Company gasket sets required under
the contract. One such entry indicated that Monmouth Marine could purchase
a gasket set from Georgia Company at a unit cost of $80.36. On or about
November 28, 2018, defendant LINDA MIKA made an entry in Google Calendar
quoting a discounted price available to Monmouth Marine were it to purchase
the gasket sets from Georgia Company in bulk. The note referenced purchase
order number 12658.

                                        8
   Case 3:20-mj-05025-LHG Document 1 Filed 07/28/20 Page 9 of 10 PageID: 9




      21. On or about January 9, 2019, defendant PAUL MIKA signed
purchase order 12658, confirming Monmouth Marine’s purchase of 89 non-
conforming gasket sets from Georgia Company for a total cost of $6,675. The
DEFENDANTS input the following entry on Google Calendar: “LMM ORDERED
PO 12658,” a reference to defendant LINDA MIKA’s order of the Georgia
Company’s non-conforming gasket sets.

       22. The Google Calendar notes further included several references to
emails exchanged between defendant LINDA MIKA and a representative of
Georgia Company concerning purchase order 12658, as well as internal emails
between defendants LINDA and PAUL MIKA, also concerning this purchase
order.

       23. Upon receipt of the non-conforming, Georgia Company gasket sets,
Monmouth Marine packaged the non-conforming substitute parts and
delivered them to DLA.

      C. Contract # SPE5EJ-19-V-2256

      24. On or about January 7, 2019, DLA issued RFQ # SPE5EJ-19-T-
2690 for 412 gasket valve covers, identified by NSN 5330-01-143-8208,
manufactured by Indiana Company, and listed under part number 3028673.

       25. On or about January 8, 2019, defendant KENNETH MIKA, on
behalf of Monmouth Marine, submitted a quotation to provide the Indiana
Company gasket valve covers at a unit price of $28.98, and a total contract
price of $11,939.76.

      26. On or about January 14, 2019, DLA awarded Contract # SPE5EJ-
19-V-2256 to Monmouth Marine for 412 gasket valve covers at a total price of
$11,939.76. Several contractors with higher bids were not awarded the
contract.

      27. Monmouth Marine’s DIBBS Submitted Quote Summary
acknowledged the following: “You have stated that the part number offered for
NSN/Part # 5330011438208 is an ‘exact product’. Exact product means
CAGE XXX P/N 3028673: manufactured by, under the direction of, or
under agreement with CAGE XXX. Any product not meeting these criteria is
considered an alternate product even though it may be manufactured in
accordance with the drawings and/or specifications of CAGE XXX . . . . Any
indication that you have misrepresented the product offered shall result in the
Government considering rescission of any resultant contract and all other
sanctions, contract penalties, and remedies established under any other law or
regulation.” (emphasis in original).

                                       9
 Case 3:20-mj-05025-LHG Document 1 Filed 07/28/20 Page 10 of 10 PageID: 10




       28. On or about January 15, 2019, the defendants generated a Control
Ticket listing 412 Indiana Company gasket valve covers at a unit price of
$28.98 on the top line, for a total price of $11,939.76. Underneath this line
item, the Control Ticket listed two non-conforming parts and their prices – a
Georgia Company part at a unit price of $8.48 and an Ohio Company part at a
unit price of $7.50.

      29. On or about February 14, 2019, defendant LINDA MIKA, using the
email address: monmouthmarine@aol.com, corresponded with an employee of
the Ohio Company, and requested a price quote for a bulk order of 412 gasket
valve covers from that company. Defendant LINDA MIKA also made an entry
on Google Calendar referencing her correspondence with the Ohio Company
employee.

     30. On February 19, 2019, defendant LINDA MIKA placed the order for
the Ohio Company gasket valve covers.

       31. Upon receipt of the non-conforming products, the DEFENDANTS
delivered to DLA 412 non-conforming valve gasket covers from the Ohio
Company.




                                     10
